Citation Nr: 0301164	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  94-29 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bronchial asthma 
secondary to exposure to mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from March 1943 to February 
1946.  

This appeal arises from a January 1994 and later rating 
decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, that 
denied a claim for service connection for bronchial asthma 
secondary to exposure to mustard gas.  The veteran 
appealed to the Board of Veterans' Appeals (Board) for 
service connection for bronchial asthma secondary to 
exposure to mustard gas.  

In May 1997 decision, the Board determined that the 
veteran's claim was not well grounded; however, in an 
order dated December 21, 1998, the U. S. Court of Appeals 
for Veterans Claims) (hereinafter referred to as the 
Court) granted a Joint Motion to Remand (Joint Motion) 
based on its holding in Pearlman v. West, 11 Vet. App. 443 
(1998).  Pursuant to that order, the May 1997 Board 
decision was vacated and additional development was 
ordered.  In September 1999, the Board remanded the case 
for additional development.  


FINDINGS OF FACT

1.  The veteran did not have full body exposure to mustard 
gas during active service.

2.  No medical evidence suggests that bronchial asthma 
began during or is otherwise related to any incident of 
active service.  


CONCLUSION OF LAW

Bronchial asthma was not incurred in active service nor 
may it be presumed to have been incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.316 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records reflect that his 
respiratory system was normal and that a chest X-ray was 
negative at the time of his induction in March 1943.  
According to an April 1943 reports, he was hospitalized 
for 5 days at Great Lakes Naval Training Center (GLNTC) 
for a sore throat and a head cold.  The diagnosis was 
acute pharyngitis.  In April 1943, he was again 
hospitalized at GLNTC for catarrhal fever.  His February 
1946 separation examination report, including chest X-ray, 
was negative.  

In February 1946, the veteran claimed service connection 
for catarrhal fever and for other conditions, including a 
fungus on the arm.  He reported that the fungal condition 
had repeatedly recurred.  In a March 1946 RO rating 
decision, these claims were denied.  

In February 1983, the RO received a claim for service 
connection for sinus and asthmatic problems.  The veteran 
indicated treatment for acute pharyngitis in April 1943.  

In April 1983, the RO received a statement from the 
veteran indicating that since service, he has had 
recurring problems with upper respiratory infections, 
strep throat, bronchitis, asthma and a lingering sinus 
condition.  

An April 1983 Social Security Administration medical 
examination report indicates that the veteran's lungs were 
normal.  The report also notes that the veteran 
experienced dyspnea climbing stairs and that his medical 
history included diagnoses of asthma and allergic 
rhinitis.  It was noted that his problems were long term.  

In May 1983, the RO received a letter from Lewis W. Hirsh, 
DO.  According to Dr. Hirsh, the veteran had been under 
his care since 1963 and was previously under the care of 
other physicians for asthma, hives, and allergies.  

In September 1983, the veteran underwent VA examination.  
According to the examination report, the pertinent 
diagnosis was mild asthma, by history.  Chest X-rays 
showed that the lung fields were clear and the diaphragm 
was normal in appearance.  

In August 1993, the veteran submitted a claim for 
bronchial asthma secondary to exposure to mustard gas 
testing.  He reported that he had been exposed to mustard 
gas testing while at Navy boot camp with Company 418 at 
Great Lakes Naval Station, Great Lakes, Illinois.  

In August 1993, the RO received private medical records 
showing that the veteran was hospitalized at the Medical 
College of Pennsylvania Hospital in July 1976 for varicose 
veins.  While hospitalized, a chest X-ray showed a lesion 
of the left hemidiaphragm with densities on the left base 
compatible with minimal effusion.  His medical history was 
significant for pneumonia in 1956.  According to the 
report, the veteran had been a heavy smoker, consuming 2 
to 3 packs per day for 30 years, until nine years prior to 
the hospitalization, or 1967.  He also denied a history of 
asthma.  

Private medical records also indicate that Dr. Bankaci, of 
Frick Hospital/Community Health Center, examined the 
veteran in January 1993.  The impression was marked 
rhinitis and hypertrophy of the inferior turbinates.  
These records also show that in January 1993 the veteran 
was admitted to the emergency room of Frick 
Hospital/Community Health Center for chest pain and 
tightness.  The final diagnosis was asthmatic bronchitis, 
allergic rhinitis, coronary heart disease, hypertension, 
and chest tightness due to asthmatic bronchitis. 

In October 1993, the RO received a letter from [redacted] 
[redacted], a service comrade who reported that he was 
assigned to Company 418 at GLNTC during the same time as 
the veteran.  According to Mr. [redacted], he and the veteran 
participated in mustard gas tests in which a liquid 
solution containing mustard gas was applied to their arms 
in order to test various antidotes.  He also supplied the 
names of other sailors who were tested at that time.  He 
indicated that his arms were checked daily and that 
various antidotes were tested.  Mr. [redacted] noted that 
many sailors developed scars on their arms and he, in 
fact, developed a blister which lasted quite a while.  

In October 1993, the RO received a letter dated in July 
1993 from Selahattin Bursali, M.D.  According to letter, 
Dr. Bursali had, since 1984, cared for the veteran for 
chronic asthmatic bronchitis.  

In October 1993, the RO received a letter from the veteran 
indicating that during basic training he participated in 
two gas mask tests, one for tear gas and the other for an 
unknown substance.  He reported that he was given an 
injection on the inner side of the lower part of an arm 
and was told that this injection was a test for mustard 
gas.  He reported that he and the others reported to the 
dispensary daily for inspection of their arms.  Some of 
the servicemen had severe reactions of blisters, soreness, 
swelling, and redness.  The veteran indicated that, after 
basic training, he noticed pus-filled blisters on his arms 
and had them treated at the dispensary; however, he 
indicated that no records were made of these treatments.  
He also reported that both arms have residual scarring 
from these tests.  He also reported continuous problems 
with asthma since active service and treatment soon after 
active service from Drs. Lechman and Sipes, now deceased.  
He also reported treatment by Dr. Hirsh after 1963 and by 
Dr. Bursali after 1984.

In October 1993, the National Personnel Records Center 
(NPRC) indicated that there were no additional medical 
records concerning this veteran at NPRC and that all 
records had been forwarded to the Philadelphia RO in July 
1983.  The record is not clear whether the Philadelphia RO 
was ever contacted.  

In November 1993, the RO received a letter from the Naval 
Research Laboratory (NRL) indicating that the veteran's 
surname did not appear in their chemical warfare 
scientific notebook during the time frame indicated; 
however, the NRL letter also indicated that their records 
were incomplete and did not contain the names of all NRL 
chemical test participants.

In January 1994, the RO issued a rating decision denying 
service connection for bronchial asthma secondary to 
mustard gas on the basis that the military was unable to 
confirm the veteran's exposure to mustard gas.  

In January 1995, the veteran testified at a hearing that 
while at GLNTC, a liquid containing mustard gas was put on 
his arms, causing blisters the size of a half dollar.  He 
testified that he was checked periodically by medical 
personnel although no record was kept.  He testified that 
his asthma "probably" first occurred in the 1940's 
recalling that he was first treated for asthma in the 
1940's.  He also testified that he sought treatment for 
his arm blisters during service and was given alcohol rubs 
and was told to keep his sleeves rolled down.  

At the hearing, the veteran submitted a letter from [redacted] 
[redacted], a service comrade.  According to the letter, [redacted] 
[redacted] was in Company 419 with the veteran at GLNTC and 
that they were exposed to a gas to familiarize them with 
the smell of mustard gas.  A letter from [redacted] [redacted] was 
also received.  It is a duplicate of one received by the 
RO in October 1993.

At the hearing, the veteran also submitted an article 
entitled 50 Years Later Mustard Gas Vets Receive 
Recognition, which indicates that covert mustard gas and 
Lewisite testing was performed on over sixty thousand 
(60,000) Army and Navy personnel during WWII.  The article 
reports that over 4,000 veterans were exposed to " high 
levels" of lethal gas and suffered burns, lesions, and 
other chronic health problems as a result.  The 
experiments were aptly called "manbreak tests."  According 
to the article, some of this testing occurred at GLNTC; 
however, the article mentioned only sealed chamber tests 
where the servicemen apparently breathed the vapors.  A VA 
commissioned study conducted by the National Academy of 
Sciences sharply criticized the military for failure to 
adequately administer the testing, including failure to 
keep a roster of those tested and lack of medical follow-
up for long term medical effects of the gas.

A Report of Contact dated January 26, 1995, reflects that 
Maria Lloyd, of the Department of the Navy, reported that 
she could not locate any documentation concerning the 
veteran's exposure to mustard gas.  She referred the RO to 
a Colonel Kolbrenner of the Office of the Undersecretary 
of Defense.  Subsequently, Colonel Kolbrenner reported 
that it was highly unlikely that the veteran was exposed 
to either mustard gas or Lewisite, but also mentioned that 
no list of servicemen tested was available.  The Colonel 
also reported that the veteran might have received 
exposure during familiarization training.  Lance Peterson, 
of GLNTC reported that chamber or full body testing of 
mustard gas was not done until 1944.

In September 1995, the RO received additional service 
department records from NPRC.  These records include a 
Notice of Separation that reflects that the veteran began 
active service on March 26, 1943, and that he served at 
U.S. Naval Training Center, Great Lakes, Ill, for RT 
(recruit training).  Other documents indicate that he 
completed RT on June 1, 1943, and was transferred to 
Landing Craft Training School on June 17, 1943, reporting 
for duty at Landing Craft School at Destroyer Base San 
Diego, California on June 21, 1943.  

In May 1997, the Board denied the veteran's appeal, 
finding the claim not well grounded because the veteran 
failed to provide evidence of "full body exposure" to 
mustard gas or Lewisite during active service.  The Court 
vacated and remanded that decision in December 1998.  In 
September 1999, the Board again remanded the case noting 
the following:

It appears that the RO undertook all development 
recommended by VBA Circular 21-95-4, Appendix A 
[Rescinded and replaced by VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 5.18 (Change 
49, effective February 20, 1996)].  This 
directive indicates that from 1942 to 1945, the 
Naval Research Laboratory (NRL) conducted tests 
of protective clothing, ointments, powders, and 
etc., to evaluate their effectiveness against 
war gases.  The tests involved "naval enlisted 
volunteers" who were informed that they might be 
exposed to mustard-type gases.  Naval records 
indicate that sulfur mustard gas, some Lewisite, 
and some nitrogen mustard were used.  According 
to the circular, these tests were thought to 
have been conducted only at Bainbridge, 
Maryland; however, the circular also notes that 
later information indicated that the tests were 
performed at other locations as well.  The 
circular further notes: "For example, 6,000 to 
20,000 might have been tested in Chicago alone."  
The circular notes that NPRC, rather than NRL, 
is the point of contact for further development 
for servicemen tested at locations other than 
Bainbridge.

The Joint Motion recommended that prior to readjudication 
the Board obtain more specific information from Lance 
Peterson of VA Central Office, and from Colonel 
Kolbrenner, who reported that the veteran might have 
participated in a mustard gas "familiarization" exercise 
that occurred during the time period in question at GLNTC.  

The Joint Motion also recommended that the Board consider 
all the methods by which the veteran asserted that he was 
exposed to mustard gas.  At different times the veteran 
has specifically asserted that he breathed mustard gas, 
that a liquid containing the agent was applied to his 
skin, and that the agent was "injected" directly into his 
arm. 

The Court also requested that the Board provide a 
definition of "full body exposure."  In its September 1999 
remand, the Board accomplished that task finding the 
following: 

"Full-body" exposure, for the purpose of 
38 C.F.R. § 3.316, means general exposure of the 
entire exterior of the body (regardless of 
clothing) in the manner in which drifting gas 
would be encountered by soldiers in wartime, or 
gas dispersed in the atmosphere would be 
encountered by factory workers.  This 
specifically includes chamber testing, and 
excludes drop or patch testing as well as 
ingestion or injection.

In its September 1999 remand, the Board requested that the 
RO contact Lance Peterson and request specific dates that 
mustard gas testing was known to have taken place at GLNTC 
and what kind of tests were performed (i.e., gas mask or 
chamber, skin contact, or other means).  The Board also 
requested that the RO contact Colonel Kolbrenner and 
obtain any further information describing mustard gas 
familiarization exercises in which the veteran might have 
participated and to explain what types of exposure could 
be expected during any such exercise.  In addition, these 
individuals (or their successors) were to be asked to 
clarify whether no list or partial list of participants 
exists. 

The claims files reflect that in February 1999 the veteran 
had contacted the Department of Defense (DOD) requesting 
information concerning mustard gas use at GLNTC and that 
he had received a response.  He submitted this pertinent 
information to the RO in February 1999 who associated it 
with the claims files after the Board returned the files 
to the RO following the September 1999 remand.  The 
information consists of a February 1999 letter, wherein a 
DOD spokesperson reported that in the fall of 1944 a 
sealed gas chamber facility was constructed at GLNTC.  The 
University of Chicago then conducted full body mustard gas 
testing from February 12, through August 21, 1945.  
Servicemen tested were issued a certificate of 
commendation documenting their exposure.  The Bureau of 
Naval Personnel Liaison Office in St. Louis, Missouri, had 
found no such certificate in the veteran's personnel 
records.  The DOD spokesperson reported that the names of 
only 4 participating servicemen were located and the 
veteran was not among them.  The DOD spokesperson informed 
the veteran: 

Based on information you provided, you 
participated in standard chemical warfare 
defense training, which was required as a part 
of military basic, unit and other training 
programs.  Records were not maintained on this 
routing training.  War Department Technical 
Manual TM3-305, chapter 2, outlining the gas 
chamber training exercise, is enclosed for your 
information.  Research has not indicated a 
causal relationship between training exercises 
and adverse health conditions.  

The Board notes that a copy of TM3-305 reflects that it 
was issued in June 1944.  According to the manual, gas 
chamber training occurred in four phases that involved two 
trips through a specially constructed gas chamber.  The 
first phases involved adjusting and testing the mask for 
leaks (phase 1) and exposure to CN (teargas) (phase 2).  
Phases 3 and 4 involved exposure to chlorine gas under 
closely supervised conditions after the trainee had 
successfully completed the first two phases to insure 
familiarization with and proper function of the mask.  

In May 2000, the RO reported that VA's Central Office 
(VACO) had been contacted and had determined that Lance 
Peterson was no longer there.  A VACO employee determined 
that none of the three comrades, Mr. [redacted], Mr. [redacted], 
or Mr. [redacted] appeared on VA's list of volunteers for 
mustard gas training from August 1943 to October 1945.  
The VACO employee also reported that DOD had informed VACO 
that Col. Kolbrenner no longer worked at his/her former 
office, could not be located, and that no one was able to 
describe the details of the mustard gas familiarization 
exercise. 

The veteran underwent a VA scars examination in August 
2000.  The examiner noted that the veteran had been 
stationed at GLNTC in 1943 where, per the veteran, drops 
of chemical were applied to the arms as part of a testing 
procedure.  The veteran reported that he had no immediate 
skin reaction but that later, while stationed in the 
Pacific, many (10 to 20 at a time) boils developed on the 
arms, which were treated with alcohol and lancing.  He did 
not recall taking any antibiotic.  The veteran reported 
recurrent boils on the forearms until the 1960s, when they 
resolved.  The examiner found cribriform (perforated like 
a sieve) scars and stellate (star shaped) white scars in a 
13 by 5 cm patch on the volar surface of the right arm and 
in a 15 by 6 cm patch on the left arm.  The examiner 
stated that the scars "could" be from boils or furuncles, 
but they could also have been caused by other trauma or 
other exposure and that the etiology remained unclear 
based on the information provided the examiner.  

In July 2001, the veteran submitted additional materials, 
some of which had been submitted earlier, but none of 
which evidenced that he had full body exposure to mustard 
gas during active service.  

At various times, the RO received responses from medical 
sources that the veteran had listed as possibly having 
relevant medical reports.  The information received 
confirms bronchial asthma, but does not relate it to 
active service.  

In July 2002, the RO issued an SSOC informing the veteran 
of the duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), and discussed the relevant 
evidence.  The SSOC informed the veteran that the evidence 
did not show full body exposure to mustard gas during 
active service.  


II.  Legal Analysis


The VCAA contains extensive provisions regarding VA's 
obligations to notify claimants of any information and/or 
evidence which might be needed in their claims, and to 
assist claimants in obtaining such evidence, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  These new 
regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied.  The RO 
attempted to accomplish all development requested by the 
Court and by the Board.  It appears clear that there are 
no outstanding records or other evidence that could 
substantiate the claim.  In an SSOC issued in July 2002, 
the RO set forth the law and facts in a fashion that 
clearly and adequately explained it conclusion that the 
veteran has not offered evidence of full body exposure to 
mustard gas. 

VA is not required to provide additional assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (extensive 
record and detailed decision show futility of any further 
evidentiary development).  There is no legal basis for 
granting the claim for VA benefits because the veteran did 
not participate in full body exposure mustard gas tests.  
Thus, even if VA expended additional effort to assist the 
veteran, there would remain no reasonable possibility that 
such assistance would aid in substantiating his claim.  
Given the circumstances of this matter, the Board cannot 
find any basis to defer appellate review.  

Accordingly, the Board finds that VA has satisfied its 
duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to 
his claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  
Although the veteran's representative has argued that the 
recent VA examiner did not have the claims file available 
for review and that the veteran was not adequately advised 
of the importance lay witness evidence might play, the 
Board finds that no useful purpose would be served in 
remanding this matter for yet more development.  Even with 
the claims file at hand, it is unlikely that the VA 
dermatologist could verify full body exposure to mustard 
gas.  It does not appear that there is a witness that 
could corroborate full body exposure to mustard gas at 
GLNTC.  Nor is there a reasonable possibility that a 
chemical solution injected into or applied externally to 
the arm in 1943 could cause bronchial asthma many years 
later.  Therefore, the Board feels that such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  In this 
circumstance, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be 
avoided.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1110, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coexistent with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  See 38 C.F.R. § 3.303(a) (2002).  

"Full body exposure" to nitrogen or sulfur mustard or 
Lewisite during active military service, together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease, is sufficient to establish service 
connection for that condition.  Service connection will 
not be established under this section if the claimed 
condition is due to the veteran's own willful misconduct 
or there is affirmative evidence that establishes a non-
service-related intervening condition.  38 C.F.R. 
§ 3.316(a)(2) (2002).  

38 C.F.R. § 3.316 relieves the veteran of the burden of 
providing medical evidence of a nexus between the current 
disability and the in-service exposure.  Service 
connection is granted if the veteran has experienced: (1) 
"full body exposure," (2) to the specified vesicant agent, 
(3) during active military service, and (4) has 
subsequently developed the specified conditions; all this 
is subject to the exception that service connection will 
not be established if the claimed condition is due to the 
veteran's own willful misconduct or if there is a 
supervening condition or event as the cause of the claimed 
condition.  See 38 C.F.R. § 3.316 (1998); Pearlman v. 
West, 11 Vet. App. 443, 447 (1998).

The Board notes, as did the Pearlman Court, that it is 
charged with the very difficult task of ascertaining what 
transpired almost sixty years ago with very little 
evidence to consider.  The evidence suggests that the 
veteran participated in gas mask training, gas 
familiarization, and possibly some additional skin testing 
at GLNTC even though unverified by official records; 
however, the evidence does not support the veteran's claim 
of full body exposure to mustard gas or Lewisite.  The 
August 2000 VA examination report is inconclusive as to 
whether any arm scars could have been caused by mustard 
gas in liquid solution; however, a service comrade, Mr. 
[redacted], recalled that a liquid was applied to the arm or 
arms.  Mr. [redacted] recalled that they were familiarized 
with the odor of mustard gas.  Col. Kolbrenner appears to 
have conceded that some exposure might have occurred even 
without any documentation of the fact.  However, none of 
this evidences full body exposure to mustard gas or 
Lewisite.  

The veteran himself reported that he underwent two gas 
mask tests, and that one test was, in fact, tear gas, but 
the other was not.  He submitted a June 1944 training 
manual that describes routine gas mask training involving 
exposure to two types of gas.  He submitted a report that 
concludes that some of the testing at GLNTC was "covert".  
Other reports concede that military record keeping was 
inaccurate at best.  

The Board concludes from all of the evidence submitted 
that it is certainly possible that the veteran did 
participate in some form of skin testing.  The central 
issue in the case, however, is whether the veteran 
received "full body exposure" to mustard gas or to 
Lewisite, which could form the basis of presumptive 
service connection for bronchial asthma under 38 C.F.R. 
§ 3.316.  The Board finds that the credible evidence 
compels the conclusion that the veteran did not have full 
body exposure to mustard gas or Lewisite during his 
training at GLNTC for the reasons discussed below.  

First, the evidence reflects that GLNTC built a sealed gas 
chamber facility to conduct full body exposure mustard gas 
tests; however, it had not yet been built in 1943, when 
the veteran was at GLNTC.  This suggests that the veteran 
did not participate in full body exposure tests.  
Secondly, although a list of participants in the sealed 
chamber testing has not been preserved, documentation was 
placed in the individual participants' official personnel 
files.  No such documentation was found in the veteran's 
files.  Thirdly, the veteran's description of the 
circumstances surrounding his gas exposure resembles the 
routine tear gas and chlorine gas training described in 
the War Department training manual.  Fourth, none of the 
other named veterans has been shown to have participated 
in full body exposure testing.  Thus, the Board is 
compelled to conclude that the veteran did not have full 
body exposure to mustard gas at GLNTC.  

Regarding the veteran's claims of exposure to mustard gas 
via liquid solution applied externally and via injection, 
the Board has not attempted to obtain medical evidence 
that this had caused his bronchial asthma simply because 
it does not seem plausible.  Because the preponderance of 
the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  



ORDER

Service connection for bronchial asthma due to exposure to 
mustard gas is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



